Citation Nr: 1231450	
Decision Date: 09/13/12    Archive Date: 09/19/12

DOCKET NO.  10-11 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Counsel


INTRODUCTION

The Veteran had active service from August 1966 to May 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 decision of the Chicago, Illinois, Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

With respect to his hypertension claim, the Board observes that at service entry, the Report of Medical Examination reflects that his blood pressure was recorded as 116/64.  Further, at separation, the Report of Medical Examination shows that his blood pressure was recorded as 140/86.  The Veteran filed this claim in April 2006 and he was afforded a VA hypertension examination in December 2006.  

The Board finds that the December 2006 VA hypertension examination opinion inadequate for rating purposes.  The examiner provides an opinion relying largely, if not entirely, on medical evidence, or the lack thereof, and fails to reflect adequate consideration of the competent and credible lay evidence of record.  See Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  Further, the examiner does not address whether the hypertension developed in service or within one year of his discharge.  In addition, the Board finds that the Veteran provides a competent account of contemporaneous hypertension diagnosis by a private physician approximately three years after separation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Moreover, upon requesting the relevant private treatment records, the RO was notified that the records were unavailable, and the absence of medical records alone is not probative evidence weighing against the Veteran's competent and credible account of hypertension diagnosed and continuous treatment after such diagnosis.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  As such, the December 2006 VA examination opinion does not provide a basis to properly evaluation the hypertension claim, requiring the Board to remand the appeal to obtain an adequate opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

As to his hypertension and low back claims, the Board finds that the record does not reflect sufficient attempt to obtain relevant private treatment records, generated since September 2006.  Based on the notation of the December 2006 VA orthopedic examiner, apparently transcribing the Veteran's account, the evidence also suggests there are relevant outstanding records and determinations generated in connection with a Workers' Compensation claim.  VA is obligated to attempt to obtain and consider these records in adjudicating this appeal.  38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2011).  As such, the Board has no discretion and must remand this appeal to attempt to obtain any outstanding records.

In light of the likely outstanding records, the December 2006 VA orthopedic examination, while presently adequate, must be supplemented on remand, as to allow a fully informed evaluation of the low back claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements from individuals with have first-hand knowledge, and/or who were contemporaneously informed, of his hypertension and low back symptomatology or diagnoses; and medical statements in support of his claim, including from his medical care provider(s).  

2.  Contact the Veteran and request him to identify all sources of hypertension and low back treatment, hospitalization and examination from a (I) private physician(s) and facility(ies) since September 2006, including private physicians J. Kohnmann, M.D., and C. Whalen, M.D., private chiropractor, M. Hutti, D.C., and the private Palmed Medical System; and (II) VA medical facility(ies).  Such request should also include any records and determinations generated in connection with a Workers' Compensation claim.  Thereafter, the RO should undertake appropriate efforts to obtain any indicated records.  All development efforts should be associated with the claims file, to include obtaining notation that no additional records are available on the Virtual VA system if VA treatment records are identified.

3.  Then schedule the Veteran for appropriate VA examinations to determine the nature, onset and etiology of any hypertension and low back conditions.  The claims folder should be made available and reviewed by the respective examiner.  The examiner should record the full history of the condition, to include the Veteran's account of symptomatology and onset.  

The examiner must identify all hypertension and low back pathology found to be present.  Thereafter, with regard to each diagnosed condition, please state the likelihood that the condition:(A) had its onset in service or within one year of separation; and (B) is related to the Veteran's period of military service, to include low back treatment.

Importantly, the Board finds the Veteran's account of post-service hypertension diagnosis and treatment since approximately the year 1973, three years after separation, to be competent and credible; therefore, the requested opinions must reflect acceptance of this account.  

The examination report must reflect the examiner's consideration and analysis of both the medical and lay evidence of record, including (I) the Veteran's account of symptomatology; (II) the November 1965 enlistment Report of Medical examination; (III) a March 1969 low back service treatment record; (IV) the May 1970 separation Report of Medical examination; (V) private treatment records, dated September 30, 1991, October 7, 1991, and April 3, 1993; the fact that private medical records have been determined to be unavailable; and any other evidence deemed pertinent.  

All necessary testing should be completed with the relevant findings reported in detail.  All provided opinions should be supported by a stated rationale.  

4.  Then, readjudicate the appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC).  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

